Suit to recover damages for personal injuries suffered by George Manoogian against the city of Detroit, department of street railways, Datus M. Pierson and Morris Pitkowitz. From judgment for defendant city, plaintiff appeals.
The department of street railways of Detroit operates streetcars on Linwood avenue. At the time of plaintiff's injury, he was standing near the southwest corner of the intersection of Linwood and Glendale avenues. This is not a stop street intersection. Plaintiff was where he had a right to be. There is no claim he was contributorily negligent. Defendant city's streetcar was going south on Linwood and stopped opposite the northeast corner of this intersection. *Page 434 
Defendant Pitkowitz was driving a Chevrolet sedan south and stopped opposite the rear of defendant city's streetcar. Defendant Pierson was driving a DeSoto automobile, going west on Glendale. Both the streetcar and Pitkowitz started south after the streetcar had stopped to take on and discharge passengers at the intersection. Pierson was driving at a high rate of speed and attempted to beat the streetcar at the crossing; and the operator of the streetcar, observing that, if he proceeded, collision with the DeSoto automobile of defendant Pierson was likely, stopped the streetcar and avoided collision. This was not negligence on the part of the driver of the streetcar, but the observance of due care and caution. The trial court did not err in directing a verdict for defendant city.
Judgment as to the city of Detroit is affirmed, with costs.
WIEST, C.J., and BUTZEL, BUSHNELL, SHARPE, CHANDLER, NORTH, and McALLISTER, JJ., concurred. *Page 435